[Letterhead of Centerline Capital Group] May 7, 2010 Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attn: Mark Rakip, Staff Accountant Re: Independence Tax Credit Plus L.P. IV Form 10-K for the Fiscal Year Ended March 31, 2009 Filed June 29, 2009 File No. 033-89968 Dear Mr. Rakip: This letter is in response to the comments in your letter to Robert L. Levy dated April 28, 2010 with respect to the above referenced 10-K filing for Independence Tax Credit Plus L.P. III (the “Partnership”). Form 10-K for the fiscal year ended March 31, 2009 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations Liquidity and Capital Resources Short-Term, page 9 1. We note your response to comment 1 from our letter dated March 19, 2010.Please explain to us how you have addressed direct financial assistance received from the General Partner or its affiliates in your analysis.In your response, provide us with a detail of the due to general partners and affiliates balance as of March 31, 2009 and each subsequent quarter period end including, but not limited to, accrued but unpaid management fees and operational advances. The Partnership has received direct financial assistance from the General Partner or its affiliates in the form of 1) operating advances to pay for the Partnership’s expenses directly or to fund local partnership advances and 2) the deferral of fees incurred by the Partnership payable to the General Partner or its affiliates for management fees, asset management fees and other expense reimbursements relating to overhead allocations.The table below details the components of the “Due to general partners and affiliates” line item in the Balance Sheet of the Partnership. Analysis of Due to general partners and affiliates Balance at Balance at Balance at Balance at 3/31/2009 10-K 6/30/2009 10-Q 9/30/2009 10-Q 12/31/2009 10-Q Upper Tier Payables Public Funds Payable Asset Mgt Fees Payable Partnership Mgt Fees Payable I/C-Centerline - - Lower Tier Payables SLP Admin Fees Payable Loan Payable- Sojourner Douglass Loan Payable- New Zion Balance per SEC report The majority of the balance above is comprised of the Partnership Management Fee Payable, which amounted to $1,637,529 at March 31, 2009.As stated in the SEC response letter dated March 19, the General Partner and its affiliates have allowed for the deferral of the unpaid Partnership Management Fees.Per its partnership agreement, unpaid partnership management fees are to be deferred without interest and will be payable out of sales or refinancing proceeds only to the extent of available funds after payments on all Partnership liabilities have been made other than to those owed to the General Partner and its affiliates, and after the Limited Partners have received a 10% return on their capital contributions.Current year partnership management fees may be paid out of operating reserves or refinancing and sales proceeds.As such the General Partner cannot demand payment of the deferred fees beyond the Partnership’s ability to pay them.In addition, the General Partner has historically waived its right to collect fees relating to the sold properties, and has written them off as sales have been occurring.Such write offs are considered capital contributions by the General Partner. Both advances made to the local partnerships totaling $256,564 represent historical amounts loaned in conjunction with the initial capital contributions to the local partnerships.There has not been a need since then to advance any amounts to any of the local partnerships in which the Partnership has invested.The General Partner and its affiliates are not obligated to make operating advances to the local partnerships.It is the obligation of the local partnership’s general partner to fund operating deficits at each respective local partnership.Even if the local partnerships in which the Partnership invests needed operating advances and theGeneral Partner and its affiliates were not able to make such advances (whether it was required to or voluntarily wished to) due to lack of funds, the only impact on the Partnership would be that it would lose its investment in that particular local partnership.The Partnership’s ability to continue its operations would not be affected. The Public Funds Payable represents accrued and unpaid operating expenses incurred by the General Partner and its affiliates on the Partnership’s behalf.Asset Management Fees Payable represents accrued and unpaid expenses in connection with asset monitoring services provided by an affiliate of the General Partner.The General Partner does not intend to demand payment of the deferred payables beyond the Partnership’s ability to pay them.The Partnership anticipates that these will be paid from working capital reserves or future sales proceeds. The SLP fees represent administrative fees incurred by the Partnership with respect to each of the Partnership’s investments in subsidiary partnerships for administering the affairs of the Partnership.They also have been deferred in certain cases and the Partnership anticipates that these will be paid from working capital reserves or future sales proceeds. The Partnership itself has working capital reserves of $352,000 at March 31, 2009, $300,000 at June 30, 2009, $251,000 at September 30, 2009 and $201,000 at December 31, 2009.Such amount is sufficient to cover the Partnership’s day to day operating expenses (other than the payment of fees to the General Partner).The Partnership’s quarterly operating expenses, excluding the subsidiaries’ expenses and related party expenses (Partnership Management Fees, Public Funds Payable and Asset Management Fees Payable, all of which, as discussed above, have been deferred for payment), amounted to only $169,096 for the year ended March 31, 2009 and $133,595 for the nine months ended December 31, 2009. In summary, the payables represented in the table above are mostly unpaid partnership management fees which are to be deferred without interest and will be payable out of sales or refinancing proceeds only to the extent of available funds after payments on all Partnership liabilities have been made other than to those owed to the General Partner and its affiliates, and after the Limited Partners have received a 10% return on their capital contributions.All other payables are expected to be paid, if at all, from working capital reserves.The General Partner does not anticipate advancing going forward any operating funds to any of the local partnerships in which the Partnership has invested.Even if a situation arose where the General Partner and its affiliates needed to but were not able to make operating advances in the future due to lack of funds, the only impact on the Partnership would be that it would lose its investment in that particular local partnership.The Partnership’s ability to continue its operations would not be affected. The General Partners and its affiliates have always taken the position to defer payment of its fees and to make operating advances if needed in order to maintain a viable Partnership.The General Partners and its affiliates will continue to take this position and they have the liquidity to do so in that Centerline, the ultimate parent of the General Partners and its affiliates, entered into a restructuring agreement in March 2010.This transaction allowed Centerline to improve its unrestricted cash position and liquidity by actively focusing on stabilizing its balance sheet and more strictly managing its cash flows. If you have any questions or need further information, please do not hesitate to contact me at the number indicated above.We hope that our responses to the Staff’s concerns are found to be adequate. Very truly yours, Independence Tax Credit Plus L.P. IV By: Related Independence L.L.C., a General Partner By: /s/ Robert L. Levy Robert L. Levy Chief Financial Officer, Principal Accounting Officer and Director
